Case 18-02135-5-DMW           Doc 146 Filed 11/02/18 Entered 11/02/18 11:15:49                Page 1 of 6



  SO ORDERED.

  SIGNED this 2 day of November, 2018.




                                                                     ____________________________________
                                                                     David M. Warren
                                                                     United States Bankruptcy Judge

  ______________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    RALEIGH DIVISION

  IN RE:

  FIRST FRUITS HOLDINGS, LLC,                                     CASE NO. 18-02135-5-DMW
                                                                  CHAPTER 11
  DEBTOR

                      ORDER AUTHORIZING POST-PETITION FINANCING
                               PURSUANT TO 11 U.S.C. § 364

                THIS MATTER comes before the Court upon the Debtor’s Emergency Motion for Order

  Authorizing Post-Petition Financing Pursuant to 11 U.S.C. § 364 (“Motion”) requesting authorization

  to enter into a certain premium finance agreement (“Agreement”) between the Debtor and IPFS

  Corporation (“IPFS”), which Agreement finances the payment of premiums paid upon the Debtor’s

  insurance policies (“Policies”). The Agreement is attached to this Order as Exhibit A. It appearing

  from a review of the record that all lienholders, interest holders, and claimants in this action were

  served with a copy of the Motion; and, based upon the record in this case and it further appearing that

  the post-petition financing for the purpose of insuring the Debtor’s property as requested would be in

  the best interest of all parties to this proceeding; and for other good cause shown:

           IT IS, NOW, THEREFORE, ORDERED, ADJUDGED AND DECREED as follows:

           1.     The Debtor is hereby authorized to enter into and to perform under the Agreement and

  to execute and deliver such documents and amendments to the Agreement that the Debtor and
Case 18-02135-5-DMW           Doc 146 Filed 11/02/18 Entered 11/02/18 11:15:49                    Page 2 of 6



  IPFS may deem reasonably necessary or desirable to carry out the Agreement;

          2.      Pursuant to § 364(c) of the Bankruptcy Code and the terms of the Agreement, the

  Debtor is authorized to grant to IPFS a first priority security interest (“Lien”) in the Policies including

  (but only to the extent permitted by applicable law); (i) all money that is or may become due under the

  Agreement because of a loss under the Policies that reduces unearned premiums (subject to the interest

  of any applicable mortgagee or loss payee); (ii) any return of premiums or unearned premiums under

  the Policies; and (iii) any dividends that may become due the Debtors in connection with the Policies;

          3.      In the event that the Debtor defaults under the terms of the Agreement, IPFS, may, in

  accordance with the terms of the Agreement, and without further order of the court, cancel the Policies

  listed in the Agreement or any amendment thereto and receive and apply the unearned or return

  premiums to the account of the Debtor;

          4.      The full rights of IPFS pursuant to the Agreement and controlling state law be and the

  same hereby are fully preserved and protected and are and shall remain unimpaired by the pendency

  of this or any subsequent proceeding under the Bankruptcy Code, the appointment of a trustee in this

  case, or the conversion of the case to a case under Chapter 7 of the Bankruptcy Code;

          5.      In the event that returned or unearned premiums or other amounts due under the

  Policies are insufficient to pay the total amount owing by the Debtor to IPFS, any remaining amount

  owing to IPFS, including reasonable attorneys’ fees and costs, shall be an allowed claim in this case

  with priority as an administrative expense pursuant to § 503(b)(1) of the Bankruptcy Code;

          6.      Notwithstanding anything to the contrary contained in any Order approving secured

  financing in this case, the Lien granted to IPFS hereunder in connection with the Policies shall be

  senior to any security interests and/or liens granted to any other secured creditors in the Debtor’s case

  with respect to the Policies;
Case 18-02135-5-DMW           Doc 146 Filed 11/02/18 Entered 11/02/18 11:15:49                     Page 3 of 6



          7.      IPFS has extended credit to the Debtor in good faith, and the reversal or modification

  of this Order on appeal shall not affect the validity of the debt owed to IPFS or the priority of its liens,

  as provided in § 364(e) of the Bankruptcy Code;

          8.      Any future financing agreements entered into by the Debtor and IPFS shall be by proper

  motion filed with this court.

                                          END OF DOCUMENT
           Case 18-02135-5-DMW                       Doc 146 Filed 11/02/18 Entered 11/02/18 11:15:49                                       Page 4 of 6



201 W NORTH RIVER DR STE 301                             PREMIUM FINANCE AGREEMENT                            IPFS CORPORATION
SPOKANE, WA 99201-2262                                         NC License # B-345
(800)234-7373 FAX: (509)327-9547
CUSTOMER SERVICE: (866)412-6739
       CASH PRICE                                   $38,637.62         AGENT                                           INSURED
  A    (TOTAL PREMIUMS)                                                (Name & Place of business)                      (Name & Residence or business)
                                                                       HUB INT'L. MTN STATES LTD BOISE                 First Fruits Holding LLC dba:
       CASH DOWN                                    $10,289.79                                                         Four Rivers Onion Packing
  B    PAYMENT                                                         2600 W ROSE HILL ST STE 101                     8510 Six Forks Rd Ste 102

                                                                       BOISE,ID 83705-5900                             Raleigh , NC 27615
       PRINCIPAL BALANCE                            $28,347.83
  C    (A MINUS B)
                                                                       (208)433-1000 FAX: (208)947-1440

                                                      Commercial
Account #:                                                            LOAN DISCLOSURE                                             Quote Number: 8026592
                                                               Additional Policies Scheduled on Page 3

  ANNUAL PERCENTAGE RATE FINANCE CHARGE                                             AMOUNT FINANCED                       TOTAL OF PAYMENTS
  The cost of your credit as a yearly rate.     The dollar amount the credit will   The amount of credit provided to      The amount you will have paid after you
                                                cost you.                           you or on your behalf.                have made all payments as scheduled
                                  8.229%                             $1,080.17                            $28,347.83                                    $29,428.00

                            YOUR PAYMENT SCHEDULE WILL BE                                                 ITEMIZATION OF THE AMOUNT FINANCED: THE
                                                                                                          AMOUNT FINANCED IS FOR APPLICATION TO THE
    Number Of Payments Amount Of Payments                   When Payments                                PREMIUMS SET FORTH IN THE SCHEDULE OF POLICIES
                         10                   $2,942.80                                                  UNLESS OTHERWISE NOTED.
                                                            Are Due
                                                                                           MONTHLY
                                                                    Beginning:
                                                                                           12/01/2018
 Security: Refer to paragraph 1                                                                          below for a description of the collateral assigned to
                               Lender
 Late Charges: A late charge will      to secure
                                  be imposed  onthis
                                                 anyloan.
                                                     installment in
 default Prepayment:                                                          5 days or more. This late charge will be 5.00% of the installment due.
                   If you pay your account off early, you may be entitled to a refund of a portion of the finance charge in accordance with Rule of 78's
                                                                                                                                                      or
 as otherwise allowed by law. The finance charge includes a predetermined interest rate plus a non-refundable service/origination fee of $15.00. See
 the terms below and on the next page for additional information about nonpayment, default and penalties.
       POLICY PREFIX           EFFECTIVE DATE         SCHEDULE OF POLICIES                                    COVERAGE         MINIMUM        POL       PREMIUM
        AND NUMBER                OF POLICY   INSURANCE COMPANY AND GENERAL AGENT                                              EARNED        TERM       FINANCED
                                                                                                                               PERCENT
  PENDING                          11/01/2018               LANDMARK AMERICAN INS CO RISK                      GENERAL           25.00%       12           35,000.00
                                                            PLACEMENT SERVICE AGENCY INC                       LIABILITY                                Fee: 1,054.38
                                                                                                                                                          Tax: 538.13


                                                                                                                              Broker Fee: $0.00 TOTAL: $38,637.62


The undersigned insured directs IPFS Corporation (herein, "Lender") to pay the premiums on the policies described on the Schedule of Policies. In consideration
of such premium payments, subject to the provisions set forth herein, the insured agrees to pay Lender at the branch office address shown above, or as
otherwise directed by Lender, the amount stated as Total of Payments in accordance with the Payment Schedule, in each case as shown in the above Loan
Disclosure. The named insured(s), on a joint and several basis if more than one, hereby agree to the following provisions set forth on pages 1 and 2 of this
Agreement: 1. SECURITY: To secure payment of all amounts due under this Agreement, insured assigns Lender a security interest in all right, title and interest
to the scheduled policies, including (but only to the extent permitted by applicable law): (a) all money that is or may be due insured because of a loss under any
such policy that reduces the unearned premiums (subject to the interest of any applicable mortgagee or loss payee), (b) any unearned premium under each such
policy, (c) dividends which may become due insured in connection with any such policy and (d) interests arising under a state guarantee fund. 2. POWER OF
ATTORNEY: Insured irrevocably appoints its Lender attorney-in-fact with full power of substitution and full authority upon default to cancel all policies above
identified, receive all sums assigned to its Lender or in which it has granted Lender a security interest and to execute and deliver on behalf of the insured
documents, instruments, forms and notices relating to the listed insurance policies in furtherance of this Agreement.
INSURANCE PREMIUM FINANCE AGREEMENT NOTICE: A. Do not sign
this agreement before you read it. B. You are entitled to a copy of this
                                                                                    The undersigned hereby warrants and agrees to Agent's
agreement. C. Under the law, you have the right to payoff in advance




(10/17) Copyright 2017 IPFS Corporation™                                  Page 1 of 3                                                  10/24/2018 Web - NCC
           Case 18-02135-5-DMW Doc 146 Filed 11/02/18                                 Entered
                                                                            Representations        11/02/18
                                                                                             set forth herein.             11:15:49          Page 5 of 6
the full amount due and under certain conditions to obtain a partial refund of the service charge.




Signature of Insured or Authorized Agent                  DATE                      Signature of Agent                                           DATE
Insured and Lender further agree that: 3. POLICY EFFECTIVE DATES: The finance charge begins to accrue from the earlier of the earliest policy effective date
and the effective date of this Agreement. 4. AGREEMENT EFFECTIVE DATE: This Agreement shall be effective when written acceptance is mailed to the
insured by Lender. 5. DEFAULT AND DELINQUENT PAYMENTS: If any of the following happens insured will be in default: (a) a payment is not made when it is
due, (b) a proceeding in bankruptcy, receivership, insolvency or similar proceeding is instituted by or against insured, or (c) insured fails to keep any promise the
insured makes in this Agreement; provided, however, that, to the extent required by applicable law, insured may be held to be in default only upon the occurrence
of an event described in clause (a) above. The acceptance by Lender of one or more late payments from the insured shall not estop Lender or be a waiver of the
rights of Lender to exercise all of its rights hereunder or under applicable law in the event of any subsequent late payment. 6. CANCELLATION: Lender may
cancel the scheduled policies after providing at least 18 days notice of its intent to cancel or any other required statutory notice if the insured does not pay any
installment according to the terms of this Agreement or transfers any of the scheduled policies to a third party and the unpaid balance due to Lender shall be
immediately due and payable by the insured. Lender at its option may enforce payment of this debt without recourse to the security given to Lender. 7.
CANCELLATION CHARGES: If cancellation occurs, the insured agrees to pay a finance charge on the outstanding indebtedness at the maximum rate
authorized by applicable state law in effect on the date of cancellation until the outstanding indebtedness is paid in full or until such other date as required by law.
8. INSUFFICIENT FUNDS (NSF) CHARGES: If insured's check or electronic funding is dishonored for any reason, the insured will pay to Lender a fee of $25.00
or the maximum amount permitted by law. 9. MONEY RECEIVED AFTER CANCELLATION: Any payments made to Lender after Lender's Notice of
Cancellation of the insurance policy(ies) has been mailed may be credited to the insured's account without any obligation on the part of Lender to request
reinstatement of any policy. Any money Lender receives from an insurance company shall be credited to the balance due Lender with any surplus refunded to
whomever is entitled to the money. In the event that Lender does request a reinstatement of the policy(ies) on behalf of the insured, such a request does not
guarantee that coverage under the policy(ies) will be reinstated or continued. Only the insurance company has authority to reinstate the policy(ies). The insured
agrees that Lender has no liability to the insured if the policy(ies) is not reinstated and Lender may charge a reinstatement fee where permitted up to the
maximum amount allowed by law. 10. ASSIGNMENT: The insured agrees not to assign this Agreement or any policy listed hereon or any interest therein (except
for the interest of mortgagees or loss payees), without the written consent of Lender, and that Lender may sell, transfer and assign its rights hereunder or under
any policy without the consent of the insured, and that all agreements made by the insured hereunder and all rights and benefits conferred upon Lender shall
inure to the benefit of Lender's successors and assigns (and any assignees thereof). 11. INSURANCE AGENT OR BROKER: The insured agrees that the
insurance agent or broker soliciting the policies or through whom the policies were issued is not the agent of Lender; and the agent or broker named on the front
of this Agreement is neither authorized by Lender to receive installment payments under this Agreement nor to make representations, orally or in writing, to the
insured on Lender's behalf (except to the extent expressly required by applicable law). As and where permissible by law, Lender may compensate your
agent/broker for assisting in arranging the financing of your insurance premiums. If you have any questions about this compensation you should contact your
agent/broker. 12. FINANCING NOT A CONDITION: The law does not require a person to enter into a premium finance agreement as a condition of the purchase
of insurance. 13.
COLLECTION COSTS: Insured agrees to pay attorney fees and other collection costs to Lender to the extent permitted by law if this Agreement is referred to an
attorney or collection agency who is not a salaried employee of Lender, to collect any money insured owes under this Agreement. (Not applicable in KY) 14.
LIMITATION OF LIABILITY: The insured agrees that Lender's liability to the insured, any other person or entity for breach of any of the terms of this Agreement
for the wrongful or improper exercise of any of its powers under this Agreement shall be limited to the amount of the principal balance outstanding, except in the
event of Lender' gross negligence or willful misconduct (not applicable in KY). Insured recognizes and agrees that Lender is a lender only and not an insurance
company and that in no event does Lender assume any liability as an insurer hereunder or otherwise. 15. CLASSIFICATION AND FORMATION OF
AGREEMENT: This Agreement is and will be a general intangible and not an instrument (as those terms are used in the Uniform Commercial Code) for all
purposes. Any electronic signature or electronic record may be used in the formation of this Agreement, and the signatures of the insured and agent and the
record of this Agreement may be in electronic form (as those terms are used in the Uniform Electronic Transactions Act). A photocopy, a facsimile or other paper
or electronic record of this Agreement shall have the same legal effect as a manually signed copy. 16. REPRESENTATIONS AND WARRANTIES: The insured
represents that (a) the insured is not insolvent or presently the subject of any insolvency proceeding (or if the insured is a debtor of bankruptcy, the bankruptcy
court has authorized this transaction), (b) if the insured is not an individual, that the signatory is authorized to sign this Agreement on behalf of the insured, (c) all
parties responsible for payment of the premium are named and have signed this Agreement, and (d) there is no term or provision in any of the scheduled policies
that would require Lender to notify or get the consent of any third party to effect cancellation of any such policy. 17. ADDITIONAL PREMIUM FINANCING:
Insured authorizes Lender to make additional advances under this premium finance agreement at the request of either the Insured or the Insured’s agent with the
Insured’s express authorization, and subject to the approval of Lender, for any additional premium on any policy listed in the Schedule of Policies due to changes
in the insurable risk. If Lender consents to the request for an additional advance, Lender will send Insured a revised payment amount ("Revised Payment
Amount"). Insured agrees to pay the Revised Payment Amount, which may include additional finance charges on the newly advanced amount, and
acknowledges that Lender will maintain its security interest in the Policy with full authority to cancel all policies and receive all unearned premium if Insured fails to
pay the Revised Payment Amount. 18. PRIVACY: Our privacy policy may be found at https://www.ipfs.com/Privacy.aspx. 19. ENTIRE DOCUMENT /
GOVERNING LAW: This document is the entire Agreement between Lender and the insured and can only be changed in writing and signed by both parties
except that the insured authorizes Lender to insert or correct on this Agreement, if omitted or incorrect, the insurer's name and the policy number(s). Lender is
also authorized to correct patent errors and omissions in this Agreement. In the event that any provision of this Agreement is found to be illegal or unenforceable,
it shall be deemed severed from the remaining provisions, which shall remain in full force and effect. The laws of the State of North Carolina will govern this
Agreement. 20. AUTHORIZATION: The insurance company(ies) and their agents, any intermediaries and the agent / broker named in this Agreement and their
successors and assigns are hereby authorized and directed by insured to provide Lender with full and complete information regarding all financed insurance
policy(ies), including without limitation the status and calculation of unearned premiums, and Lender is authorized and directed to provide such parties with full
and complete information and documentation regarding the financing of such insurance policy(ies), including a copy of this Agreement and any related notices.
21. WAIVER OF SOVERIGN IMMUNITY: The insured expressly waives any sovereign immunity available to the insured, and agrees to be subject to the laws as
set forth in this Agreement (and the jurisdiction of federal and/or state courts) for all matters relating to the collection and enforcement of amounts owed under this
Agreement and the security interest in the scheduled policies granted hereby.
                                                           AGENT/BROKER REPRESENTATIONS
The agent/broker executing this, and any future, agreements represents, warrants and agrees: (1) installment payments totaling $0.00 and all applicable down
payment(s) have been received from the insured in immediately available funds, (2) the insured has received a copy of this Agreement; if the agent/broker has
signed this Agreement on the insured's behalf, the insured has expressly authorized the agent/broker to sign this Agreement on its behalf or, if the insured has
signed, to the best of the undersigned’s knowledge and belief such signature is genuine, (3) the policies are in full force and effect and the information in the
Schedule of Policies including the premium amounts is correct, (4) no direct company bill, audit, or reporting form policies or policies subject to retrospective

(10/17) Copyright 2017 IPFS Corporation™                                  Page 2 of 3                                                     10/24/2018 Web - NCC
rating or to Case
             minimum18-02135-5-DMW
                       earned premium are included,Doc   except146     Filedand
                                                                as indicated,  11/02/18
                                                                                 the deposit ofEntered       11/02/18
                                                                                                provisional premiums  is not11:15:49         Page
                                                                                                                             less than anticipated    6 of 6to be
                                                                                                                                                   premiums
earned for the full term of the policies, (5) the policies can be cancelled by the insured or Lender (or its successors and assigns) on 10 days notice and the
unearned premiums will be computed on the standard short rate or pro rata table except as indicated, (6) there are no bankruptcy, receivership, or insolvency
proceedings affecting the insured, (7) to hold Lender, its successors and assigns harmless against any loss or expense (including attorney fees) resulting from
these representations or from errors, omissions or inaccuracies of agent/broker in preparing this Agreement, (8) to pay the down payment and any funding
amounts received from Lender under this Agreement to the insurance company or general agent (less any commissions where applicable), (9) to hold in trust for
Lender or its assigns any payments made or credited to the insured through or to agent/broker directly or indirectly, actually or constructively by the insurance
companies and to pay the monies, as well as the unearned commissions to Lender or its assigns upon demand to satisfy the outstanding indebtness of the
insured, (10) all material information concerning the insured and the financed policies necessary for Lender to cancel such policies and receive the unearned
premium has been disclosed to Lender, (11) no term or provision of any financed policy requires Lender to notify or get the consent of any third party to effect
cancellation of such policy, and (12) to promptly notify Lender in writing if any information on this Agreement becomes inaccurate.


  AGENT                                                          INSURED
  (Name & Place of business)                                     (Name & Residence or business) First Fruits
  HUB INT'L. MTN STATES LTD BOISE                                Holding LLC dba:
                                                                 Four Rivers Onion Packing 8510 Six Forks Rd
  2600 W ROSE HILL ST STE 101                                    Ste 102

  BOISE,ID 83705-5900                                            Raleigh , NC 27615
  (208)433-1000 FAX: (208)947-1440




    Account #:                                              SCHEDULE OF POLICIES                                          Quote Number: 8026592
                                                                      (continued)
        POLICY PREFIX          EFFECTIVE DATE                                     COVERAGE                               MINIMUM        POL       PREMIUM
         AND NUMBER               OF POLICY   INSURANCE COMPANY AND GENERAL AGENT                                        EARNED        TERM
                                                                                                                         PERCENT
   PENDING                         11/01/2018              EVANSTON INSURANCE CO RISK                     GENERAL          0.000%        12          1,830.00
                                                          PLACEMENT SERVICE AGENCY INC                    LIABILITY                                Fee: 175.00
                                                                                                                                                    Tax:
                                                                                                                                                    40.11
                                                                                                                          Broker Fee: $0.00          TOTAL:
                                                                                                                          $38,637.62




(10/17) Copyright 2017 IPFS Corporation™                               Page 3 of 3                                                  10/24/2018 Web - NCC
